Name: Commission Regulation (EEC) No 1659/92 of 26 June 1992 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins
 Type: Regulation
 Subject Matter: cooperation policy;  plant product
 Date Published: nan

 No L 172/56 Official Journal of the European Communities 27. 6. 92 COMMISSION REGULATION (EEC) No 1659/92 of 26 June 1992 amending Regulation (EEC) No 3540/85 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, beans and sweet lupins ('), as last amended by Regulation (EEC) No 1624/91 (2), and in particular Article 3 (7) thereof, Whereas Commission Regulation (EEC) No 3540/85 (J), as last amended by Regulation (EEC) No 3685/91 (4), lays down detailed rules for the application of special measures for peas, field beans and sweet lupins ; Whereas because of the continuing development in processing technology and to avoid the possibility of the misdirection of Community funds it should be clearly stated that the eligibility of peas to receive support is restricted to those peas (CN code ex 0713 10 90) that are harvested at full agricultural ripeness in the dry state and does not extend to those peas (CN code ex 0713 10 90) that are harvested at lactic ripeness in the fresh state and subsequendy dried ; HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3540/85 shall be replaced by the following : 'Article 1 This Regulation lays down detailed rules for applying the aid scheme for peas, field beans and sweet lupins, that are harvested in the dry state, introduced by Regulation (EEC) No 1431 /82'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1992 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 150, 15. 6 . 1991 , p. 10 . 0 OJ No L 342, 19. 12. 1985, p. 1 . (*) OJ No L 349, 18 . 12. 1991 , p. 40 .